Citation Nr: 1508444	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disorder.  

2. Entitlement to service connection for a right ankle disorder.  

3. Entitlement to service connection for a right hip disorder.  

4. Entitlement to an initial disability rating higher than 10 percent prior to October 16, 2013, and higher than 20 percent beginning October 16, 2013, for degenerative joint disease of the lumbar spine.  

5. Entitlement to an initial disability rating higher than 20 percent for diabetes mellitus type II. 

6. Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to April 2002 and from July 2006 to October 2009; including service in Afghanistan.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for a right hip disorder, and a higher rating for service-connected lumbar spine degenerative joint disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right knee or ankle disorder. 

2.  The Veteran has radiculopathy secondary to lumbar spine degenerative joint disease affecting the right lower extremity, and he has already been service-connected for this radiculopathy.  

3.  The Veteran diabetes treatment regime includes oral medication, insulin, and dietary restrictions; but he has not been ordered to avoid strenuous occupational and recreational activities or been hospitalized, post service, secondary to his diabetes.

4.  The Veteran's hypertension is characterized by diastolic blood pressure predominantly below 100 and by systolic blood pressure predominantly below 160.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A right ankle disability was not incurred in service.  38 U.S.C.A. §§ 1110,  5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for an initial rating higher than 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014). 

4.  The criteria for an initial compensable disability rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in July 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as prescribed by the facts and circumstances in this case.  The Veteran's service treatment records and VA treatment records are in the file.  He was also afforded multiple VA examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran, conducted appropriate tests, and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Moreover, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims herein addressed on the merits, and he has not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist and will therefore review the merits of the following claims, de novo.

II.  Service connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The post service medical evidence, including VA examination findings in 2010 and 2011, does not show any right knee or right ankle disorder.  They show symptoms of lumbar radiculopathy effecting the right lower extremity; and the Veteran has already been service-connected for this radiculopathy.  See March 2014 rating decision.  As there is no other malady of the right knee or ankle, this appeal must be denied and the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b).  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

III.  Increased rating

In a rating decision dated in August 2010, the RO granted service connection for diabetes mellitus type II with a rating of 20 percent rating, and service connection for hypertension with a 0 percent rating; both effective October 2, 2009.  The Veteran has appealed the assigned ratings.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Preliminarily, the Board notes that the Veteran has been in receipt of a 100 percent rating throughout the appeal period and has already been granted special monthly compensation based on housebound criteria, so the issue of entitlement to a total disability rating based on individual unemployability is moot.

A. Diabetes

Under Diagnostic Code 7913, the criteria for a 20 percent rating are diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  The criteria for a 40 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  The criteria for a 60 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  

The evidence (including the reports of VA examinations done in April 2009, June 2010, June 2011, and October 2013) confirms that the Veteran follows a restricted diet and takes medication, including insulin, for control of his diabetes, but his treatment regime has not included regulation of activities at any time during the appeal period.  On the contrary, he has been encouraged to exercise to control his diabetes.  See VA treatment records dating from 2009.  Although the October 2013 VA examiner indicated that the Veteran's activities were regulated, he clarified that this was meant in the sense the Veteran "may need a snack prior to activity to help raise blood glucose."  There was no suggestion the Veteran should avoid strenuous occupational or recreational activities.  The Board accordingly finds that the Veteran's diabetes has not met the schedular criteria for a 40 percent or higher rating under Diagnostic Code 7913 at any time during the appeal period and a staged rating is in turn not warranted.    

The Board has also considered whether the Veteran's diabetes presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  Thun v. Peake, 22 Vet.App. 111 (2008).  Here, the assigned schedular rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms of diabetes than is currently shown by the evidence; thus, the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is adequate; and referral for extraschedular consideration is not warranted.  

B. Hypertension

Under Diagnostic Code 7101, the criteria for a compensable (10 percent) rating are diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104.

The evidence includes a wealth of VA and Social Security medical records, including the reports of VA examinations done in April 2009, June 2010, June 2011, and October 2013.  Perusal of these voluminous records reveals no instance of systolic blood pressure readings of 160 or more and no diastolic blood pressure readings of 100 or more.  Even when not medicated, as during the Veteran's June 2011 VA examination, none of the Veteran's three blood pressure readings (147/81; 154/90/ 130/94) met the criteria for a compensable rating.  Further, while the evidence confirms that the Veteran takes medication regularly for control of his hypertension, there is no evidence in the record of a history of diastolic pressure of predominantly at 100 or more.  Accordingly, the criteria for a compensable rating for hypertension are not met at any time during the appeal period; and a staged rating is in turn not warranted.  

As for an extraschedular rating, the Board finds that the assigned schedular rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms of hypertension than is currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule; the assigned schedular evaluation is adequate; and referral for extraschedular consideration is not warranted.  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a right ankle disorder is denied.

An initial disability rating higher than 20 percent for diabetes mellitus is denied.

An initial compensable disability rating for hypertension is denied.


REMAND

In addition to the foregoing, the Veteran is requesting service connection for a current right hip disorder.  In May 2010 he told VA treatment providers that his right hip pain began 3 years earlier after a beating by police, and that the hip pain spread to his low back.  Service treatment records relay complaints of joint pain and stiffness, localized in the hip, and reflect a diagnosis of "snapping hip syndrome."  On VA examination in April 2009, June 2010, and June 2011 a diagnosis of the right hip was not made; however, VA treatment records dated in September 2012 show a diagnosis of "psoas snapping hip rule out compression fracture," and an MRI was recommended.  The Veteran should be afforded a VA examination for an opinion as to whether he has a right hip disorder, and if so, whether it was incurred during service or, as suggested by the Veteran's representative, is related to a service-connected disability.  

Finally, and as regards the claim for an increased rating for the Veteran service-connected lumbar spine disability, the Veteran reports that his back pain "makes it difficult to get out of bed" (see March 2010 statement from Veteran); and the Board notes that his treatment regime, since 2010, has included Morphine (two times per day), Trazadone (at bedtime), and Gabapentin (three times per day).  According to VA examiners in June 2010, June 2011, and October 2013, the Veteran's low back disorder is "likely to limit any lifting or any work requiring physical activity," and impacts his employability via increased tardiness, lack of stamina, decreased mobility, and easy fatigue.  Range of motion, however, appears to be greater than would permit an increased schedular evaluation.  In accordance with 38 C.F.R. § 3.321(b)(1) this matter should be referred for an opinion as to whether an extraschedular rating is needed.  See also Floyd v. Brown, 9 Vet. App. 88, 94-97 (1996) (holding that the Board is prohibited from assigning an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)).

On remand VA treatment records dated after November 2013 should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, the Veteran's VA treatment records dated after November 2013.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  After completion of the above, accord the Veteran a new VA examination regarding his claim for service connection for a right hip disorder.  The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done and all findings reported in detail.  Following completion of the examination and a review of the claims file, the examiner is requested to identify any current right hip disorder and to opine as to whether it is at least as likely as not that it, 

a) began during active duty service; or 

b) is secondary to (caused by, aggravated by) the Veteran's service-connected lumbar spine and/or diabetes mellitus disabilities.  

A complete rationale for all opinions should be provided.  

3.  After completion of step 1, refer the issue of an increased rating for the Veteran's lumbar spine disability to the Under Secretary for Benefits, or to the Director, Compensation Service, for an opinion as to whether an extraschedular rating is warranted.

4.  Then, re-adjudicate the remaining claims on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


